DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/29/2022 are acknowledged.  Claims 1-2 are amended; claims 4-5 and 10-41, 43-44 are canceled; no claims are withdrawn; claims 1-3, 6-9, 42 and 45-47 are pending and have been examined on the merits.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 4/29/2022 by Dr. Kartik Chandran is insufficient to overcome the rejection of claims 1-2, 7, 9, 42 and 45-47 based upon Stewart in view of Shattock, Hass and Mao nor the rejection of claims 1-3, 6-9, 42 and 45-47 based upon Stewart in view of Shattock, Hass, Mao, Allen and Lebesgue as set forth in the last Office action because:  The Declaration is unpersuasive that combining the teachings from the disclosure of Stewart with the teachings of Shattock to arrive at the claimed method is in error.  Discussion of the declaration of Dr. Chandran is incorporated into the discussion of Applicant’s remarks below.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 6-9, 42 and 45-47 under 35 U.S.C. § 112(b), as set forth at p. 3 of the previous Office Action is withdrawn in view of the amendment of the claims.
The rejection of claims 1-3, 6-9, 42 and 45-47 under 35 U.S.C. § 112(b), as set forth at pp. 3-4 of the previous Office Action is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7, 9, 42 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, WO 2010/014919 (cite N, PTO-892, 7/26/2017; herein “Stewart”) in view of Shattock, US 4198211 (cite A, PTO-892, 11/4/2015; herein “Shattock”), Hass, WO 2010/051622 (cite N, PTO-892, 3/21/2019; herein “Hass”) and Mao, CA 229244 (cite O, PTO-892, 3/21/2019; herein “Mao”).
Stewart teaches a four phase method for processing organic material in a multiphase bioreactor system (Abst.) comprising: (i) a first phase wherein said organic material is hydrolyzed ([0007], [0044]); (ii) a second phase wherein said hydrolyzed material of step (i) is subject to acidogenesis and acetogenesis to obtain a material of step (ii) comprising the methanogenic precursors hydrogen, carbon dioxide and acetate ([0008-9], [0049-50]); (iii) a third phase, wherein said methanogenic precursors in said material of step (ii) are converted to methane ([0010], [0052]); and (iv) a fourth phase, wherein said material of step (iii) is stabilized (i.e. liquid from the methanogenic phase is removed and filtered [0059], [0075], [0076], claim 8).  Stewart teaches that the third, methanogenic, phase is conducted in two packed bed reactors wherein the packed bed reactors comprise a fixed media with the lower media bed (i.e. first packed bed reactor) comprising high angle media and the upper media bed (i.e. second packed bed reactor) comprising low angle media [0052-54].  Stewart teaches that the packed bed reactors are fixed film reactors in which the fixed media provides attachment for methanogen biofilms [0052-56].  Stewart teaches that the method for processing organic material in a multiphase bioreactor system can be conducted at mesophilic temperatures of 30-38 °C ([0016], [0051], [0074] and claims 1 and 3 (pp. 25-27)).  Stewart teaches that their process is hydraulically balanced, because the entrance of material to the system is matched with a like amount leaving the system ([0059], claim 2, claim 14); thus, the process of Stewart would comprise hydraulically balanced movement of material from one phase to the next enabling said organic material to continuously move in a fixed direction and rate of flow.
Stewart teaches that the organic feedstock can be dairy manure [0003]; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the organic feedstock in the methods of Stewart to comprise cow manure.  Stewart teaches providing a working fluid to each phase ([0043], [0044], [0051]), i.e. passing a working fluid containing the organic material through the multiphase bioreactor system while the working fluid is subjected to a plurality of phases.
Stewart doesn’t specifically teach that the load rate is in a range of 0.001 to about 0.1 pound of organic feedstock per cubic foot of a total working capacity of the multiphase bioreactor system per day or that the organic material is processed between about 5-14 days; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to conduct the digestion method of Stewart when using dairy animal waste for 10 days, with a load rate to the digestor of 0.06 – 0.4 lb/ft3 because Shattock teaches digestion of cattle manure in a multi-phase process (col. 2, ll. 35-38) wherein the loading rate to the reactor (reactor 40 in Figs.) is between 0.96 and 6.4 kg volatile solids/m3 (0.06 - 0.4 lb/ft3) (col. 6, ll. 32-35) and where the residence time is about 10 days (col. 5, ll. 56-58).  
Stewart doesn‘t teach using the processed organic material (e.g. final effluent) as a soil amendment; however, Shattock teaches that the material from the reactor 40 is an agricultural fertilizer (col. 6, ll. 25-30), i.e. a soil amendment or additive; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the processed organic material (i.e. final effluent) of the process made obvious by Stewart in view of Shattock is the final product, would comprise microbial consortia and by-products, would function as a soil amendment and would have found it obvious that the soil amendment is capable of promoting growth and/or increasing biomass of a plant because fertilizers promote growth and increase the biomass of plants.
Regarding the limitation of claim 1 that, in the third phase of the four phase process, material from step (ii) is further subjected to methanotropy and nitrification to obtain a material of step (iii) and the limitation of claim 1 that, in the third phase, methanotrophs are more abundant than methanogens in the working fluid, methanotrophs and nitrifiers would inherently be present in the third phase, and methanotrophs would inherently have a greater abundance of methanotrophs in the working fluid of the third phase in the method made obvious by Stewart in view of Shattock because the method made obvious by Stewart in view of Shattock meets all of the positively recited method steps and the only microorganisms in the instantly claimed method or in the method made obvious by Stewart in view of Shattock would be from the organic feedstock – cow manure – which is the same in both the instant method and in the method made obvious by Stewart in view of Shattock.
M.P.E.P. § 2112 reads, "The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  “Something that is old does not become patentable upon the discovery of a new property, use, or application.  Even if Applicants in the instant disclosure had identified properties of the bacterial mixture in the digestion process that Stewart or Shattock did not or could not test for, in this case the identification of methanotrophic and nitrifying bacteria in the bacterial mixture in the working fluid of the third phase, such an identification would not render these limitations of claim 1 patentable since the active process steps recited in the instant claims and in the method made obvious by Stewart in view of Shattock are methodologically identical.
Regarding the presence of methanotrophs and nitrifiers in the working fluid of the third phase (specification, Table 5) and the methanotrophs being in greater abundance than the methanogens in the working fluid of the third phase (Id.), it would appear that the methanogens partition to the biofilm phase rather than the working fluid as seen in Table 7 which analyzes both the working fluid and biofilm of the fourth phase (no data is presented in the original disclosure regarding the abundance of ribotypes in the biofilm of the third phase).  Table 7 shows that the methanogen Syntrophus had 18 counts from the biofilm but only 2 counts in the working fluid and the unknown methanogen of row 15 had 164 counts in the biofilm but only 3 counts in the working fluid.  Because the data on the third phase presented in Table 5 only looks at the bacteria in the working fluid of the third phase and does not investigate the bacteria in the biofilm of the third phase at all and because the third phase is the phase of methanogenesis, it would appear that the methanogenic microbes in the third phase are located in the un-assayed biofilm.
This is consistent with what is taught in the prior art.  Hass teaches multiphase sewage treatment processes comprising hydrolysis, production of organic acids (acidogenesis/acetogenesis), then the organic acids are converted to methane (methanogenesis), i.e. a multiphase digestion process comprising a first phase of hydrolysis, a second phase of acidogenesis/acetogenesis and a third phase of methanogenesis (Abst.; p. 1, ¶2; p. 23, ¶6, p. 24, last ¶).  Hass teaches that methane is produced in the sludge layer in digestion processes using manure as the input (i.e. septic tanks), i.e. methanogens are localized in the sludge layer (p. 2, full ¶2).  Hass teaches that the methane then percolates through and out of the sludge layer, through the liquid layer and encounters methanotrophs in the scum layer on top of the liquid layer (Id.).  Thus, in digestion processes using manure as the input (e.g. as in the instantly claimed method), methanogens are localized in an immobilized biofilm-like (sludge) layer while the methanotrophs are localized at the top of the liquid layer.  The multiphase method for processing organic material recited in the instant claims and in the method made obvious by Stewart in view of Shattock both comprise only the microorganisms introduced in the dairy cow manure feedstock; hence, both processes would have the same microorganisms in the multiphase reactor and would inherently have a greater abundance of methanotrophs than methanogens in the working fluid because Hass teaches that methanogens are localized in an immobilized biofilm-like (sludge) layer while the methanotrophs are localized at the top of the liquid layer.
A similar differential in localization is seen for nitrifying and denitrifying microorganisms in Mao.  Mao teaches multiphase waste treatment processes using a microbial consortium wherein complex compounds are broken down (hydrolysis, first phase), volatile fatty acids (VFAs) are formed (acidogenesis/acetogenesis, second phase), then the VFAs are converted to methane (methanogenesis, third phase), then the final effluent is stored in a treated effluent storage chamber (stabilization, fourth phase), i.e. a  four phase digestion process comprising a first phase of hydrolysis, a second phase of acidogenesis/acetogenesis, a third phase of methanogenesis and a fourth phase of stabilization (Abst.; p. 5, full ¶2; p. 22, full ¶4; p. 25, ¶2; claim 36; Fig. 6b).  Mao teaches that denitrification happens at a deeper level of the biomedia (e.g. biofilm) while the nitrification happens at the top portion of the biomedia (p. 25, ¶1); thus, the denitrifying microorganisms are more immobilized than the nitrifying organisms which would lead to the nitrifying organisms being more available to the working fluid than the denitrifying organisms.  This is consistent with the results shown in Table 7 wherein denitrifiers are found in similar amounts in both the working fluid and biofilm (Thauera genus, 46 counts in working fluid and 34 counts in biofilm) whereas nitrifiers are found almost exclusively in the working fluid (Nitrosomonas genus row 7, 152 counts in working fluid and 1 count in biofilm; Nitrosomonas genus row 9, 32 counts in working fluid and 0 counts in biofilm).  
As stated above, it is believed that the process made obvious by Stewart in view of Shattock would inherently meet the limitations of claim 1 that in the third phase methanotrophs and nitrifiers would be present, thus subjecting material to methanotrophy and nitrification, and the limitation of claim 1 that, in the third phase, expansion and activity of methanotrophs would be supported and methanotrophs would be more abundant than methanogens in the working fluid; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the invention wherein material is subjected to methanotrophy and nitrification in the third phase, expansion and activity of methanotrophs is supported and methanotrophs are more abundant than methanogens in the working fluid of the third phase because Hass and Mao teach that methanotrophs and nitrifying microorganisms would be in the working fluid in multiphase waste treatment processes using a microbial consortium comprising a first phase of hydrolysis, a second phase of acidogenesis/acetogenesis and a third phase of methanogenesis and because Hass teaches that methanotrophs would be more abundant than methanogens in the working fluid.
Regarding the limitations of claims 1, 45 and 46 drawn to the chemical oxygen demand (COD) of the final product being less than 150 mg/L (claim 1), between 80 and 150 mg/L (claim 45) or between 90 and 120 mg/L (claim 46), Stewart and Shattock are silent on the COD of the final product (i.e. final effluent) of the method made obvious by Stewart in view of Shattock, Hass and Mao.  However, the chemical oxygen demand (COD) would inherently be between 90 and 120 mg/L in the method made obvious by Stewart in view of Shattock, Hass and Mao because the method made obvious by Stewart in view of Shattock, Hass and Mao meets all of the positively recited method steps and the only microorganisms in the instantly claimed method or in the method made obvious by Stewart in view of Shattock, Hass and Mao would be from the organic feedstock – cow manure – which is the same in both the instant method and in the method made obvious by Stewart in view of Shattock, Hass and Mao.
M.P.E.P. § 2112 reads, "The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  “Something that is old does not become patentable upon the discovery of a new property, use, or application.  Even if Applicants in the instant disclosure had identified properties of the final effluent from the process made obvious by Stewart in view of Shattock which Stewart and Shattock did not or could not test for, in this case the COD of the final product, such an identification would not render these limitations of claim 1 patentable since the active process steps recited in the instant claims and in the method made obvious by Stewart in view of Shattock are methodologically identical.
Additionally, as described on pp. 9-10 above, Mao teaches a similar multiphase process comprising using a microbial consortium wherein complex compounds are broken down (hydrolysis, first phase), volatile fatty acids (VFAs) are formed (acidogenesis/acetogenesis, second phase), then the VFAs are converted to methane (methanogenesis, third phase), then the final effluent is stored in a treated effluent storage chamber (stabilization, fourth phase), i.e. a four phase digestion process comprising a first phase of hydrolysis, a second phase of acidogenesis/acetogenesis, a third phase of methanogenesis and a fourth phase of stabilization (Abst.; p. 5, full ¶2; p. 22, full ¶4; p. 25, ¶2; claim 36; Fig. 6b).  Mao teaches that the COD of the final effluent is ~ 100 mg/L (Fig. 12).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the COD of the final product in the method made obvious by Stewart in view of Shattock to be about 100 mg/L.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to modify the process of Stewart to comprise using a load rate to the digestor of 0.06 – 0.4 lb/ft3 of the cow manure organic feedstock and a processing time of 10 days at mesophilic temperatures (i.e. 30 – 38 °C) to produce a final liquid product comprising a microbial consortium and by-products with a COD of ~ 100 mg/L for use as a soil amendment because Shattock teaches digestion of cow manure in a multi-phase process with such parameters produces a final liquid product for use as a soil amendment and Mao teaches that the COD of the final product in their similar method has a COD of ~100 mg/L; therefore, claims 1, 7, 9, 42 and 45-47 are prima facie obvious.
Regarding the limitation of claim 42 that the organic material comprises a denitrifying bacterium, the method made obvious by Stewart in view of Shattock, Hass and Mao practiced with cow manure as the organic material would comprise denitrifying bacteria in the organic material because cow manure comprises denitrifying bacteria.  This is evident because the instant disclosure does not teach addition of denitrifying bacteria or any processing step which differs from the process made obvious by Stewart in view of Shattock, Hass and Mao which is shown or would be expected to enhance denitrifying bacteria; hence, in the process made obvious by Stewart in view of Shattock, Hass and Mao wherein the organic material is cattle manure, denitrifying bacteria would inherently be present in the second and third phase processes, absent sufficient evidence to the contrary.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 5 regarding the rejections under 35 U.S.C. § 112(b) are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-2, 7, 9 and 42 under 35 U.S.C. 103 as being unpatentable over Stewart in view of Shattock, Hass and Mao, Applicant appears to allege that there is no basis for looking to Shattock for the feedstock loading rate for the method and system of Shattock, who is silent on the feedstock loading rate, other than impermissible hindsight (pp. 5-6)  In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   
Applicant further alleges that combination of the references is inappropriate due to teaching away (p. 6) although Applicant does not detail who is teaching away from what; hence, Applicant’s argument is unclear and unpersuasive.
Declarant argues that Stewart and Shattock cannot be combined for a legal determination of obviousness (¶17-21).  It is noted that opinion evidence on the legal conclusion at issue is not entitled any weight (MPEP 716.01(c)); however, the facts presented by Declarant will be fully considered.
The reason why it is appropriate to look to Shattock for feedstock loading rates is because both Stewart and Shattock are drawn to the multi-phase (i.e. hydrolysis, acidogenesis, acetogenesis and methanogenesis) anaerobic digestion of cow manure.  Neither Applicant nor Declarant deny that Stewart and Shattock are both drawn to the anaerobic digestion of cow manure, which is the basis for the combination.
Both Applicant and Declarant argue that Stewart and Shattock use different apparatuses for different purposes and argue that this would prevent any combination of their teachings (Remarks, pp. 6-7; Declaration, ¶8-21).
This is unpersuasive because Stewart and Shattock are both drawn to the anaerobic digestion of cow manure, which is the basis for the combination, which neither Applicant nor Declarant denies.
Additionally, as discussed by Declarant at ¶9-13, Stewart discloses that an advantage of its method is that the types of feedstock and the feed rate of the feedstock can be varied without adversely affecting methane production [0045].  Stewart further discloses that the feed rate can be varied as in conventional digesters.  Stewart also notes [0012] that the vast majority of conventional systems were single tank systems.  Shattock discloses that the anaerobic digestion process occurs in a single tank reactor 40 (col. 5, ll. 1-16).  Hence, it would appear from these facts that relying on Shattock for the feedstock loading rate in Stewart is appropriate because Stewart teaches that the feed rate can be as in conventional digesters, i.e. single reactor systems such as Shattock, and that the feedstock loading rate can be varied without affecting Stewart’s method.  Hence, all allegations by Applicant and Declarant that the feedstock loading rate of Shattock cannot be combined with the method of Stewart are completely unpersuasive.
Applicant and Declarant further argue that Shattock is misrepresenting the loading rate of the reactor, arguing that because Shattock uses the term “kg volatile solids” rather than “feedstock”, that the amount volatile solids in the feedstock could vary widely and could be as low as 15% of the feedstock, that it’s impossible to determine the amount of feedstock from the disclosure of Shattock, but it should be assumed that the volatile solids are ~ 15% of the feedstock, so the manure feed rate in Shattock would be at least 6 times greater; therefore, it would be above the top end of the claimed range (Remarks, p. 7; Declaration, ¶22-24).  This seems absurd.  It seems unlikely that a person of ordinary skill in the art at the time of filing would assume that the loading rate of the reactor is not 0.96-6.4 kg/m3/day as stated by Shattock (“The loading rate of the reactor 40 is for example, between 0.96 and 6.4 Kgs. volatile solids/cu. meter/day, e.g. about 4.7 Kgs/cu. meter at 7% suspended solids.” col. 6, ll. 32-35), but that somehow Shattock is underrepresenting the loading by 6 fold and that Shattock’s value must be multiplied by 6 to get the true loading rate.  The disclosure of Shattock is not drawn to characterizing the breakdown of dissolved versus suspended material in manure but to anaerobic digestion.  It would appear that a person of ordinary skill in the art at the time of filing would have taken Shattock at face value that the loading rate of the reactor is 0.96-6.4 kg/m3/day as Shattock discloses rather than assuming that Shattock is not disclosing the real loading rate and multiplying his value by 6.  It is unpersuasive that Shattock teaches a loading rate other than 0.96-6.4 kg/m3/day; hence, the argument is unpersuasive.
Neither Stewart or Shattock investigate the microorganisms in the third phase and the rejection relies on inherency for the limitations that the methane in the third phase is subjected to methanotropy and that the COD of the final product would be less than 150 mg/L.  This is appropriate because the method made obvious by Stewart in view of Shattock, Hass and Mao is methodologically identical to that of the instant claims (i.e. the process made obvious by Stewart in view of Shattock, Hass and Mao meets all the limitations of the process set forth in claims 1-2, 7, 9, 42 and 47) and the only microorganisms added to the system are from the feedstock source, which is cow manure as in the embodiments of the claimed method in the original disclosure.  Hence, methanotropes from the cow manure would catabolize the methane as in the instantly claimed method and the COD would be in the same range as that of the claimed method.
Applicant and Declarant allege that these limitations cannot be met inherently because the occurrence of methanotrophy occurs depends on the various processing conditions, the methanotrophic biomass concentration and their specific activity (Remarks, pp. 7-8, spanning ¶; Declaration, ¶26-30) and that the COD is impacted by various system parameters (Remarks, p. 8; Declaration, ¶31-32).  This is unpersuasive because the system parameters, method steps, feedstock, microbial source, process time, etc. are not some random unknown variable but are the system parameters, method steps, feedstock, microbial source, process time, etc. set forth in the claims.
If Applicant is admitting that the claims are not enabled for the full scope of their breadth but only for a narrow, undisclosed parameter space, that would suggest that the claims are rejectable for not disclosing essential subject matter, and that the claims must be amended to include the essential parameters which would provide the enablement of the claims.
Clearly, the methanotropes from the cow manure would catabolize at least some of the produced methane and the COD of the final product of the process made obvious by Stewart in view of Shattock, Hass and Mao would inherently be between 90 and 120 mg/L because the method made obvious by Stewart in view of Shattock, Hass and Mao meets all of the positively recited method steps and the only microorganisms in the instantly claimed method or in the method made obvious by Stewart in view of Shattock, Hass and Mao would be from the organic feedstock – cow manure – which is the same in both the instant method and in the method made obvious by Stewart in view of Shattock, Hass and Mao, absent sufficient and compelling evidence to the contrary.
Additionally, Mao, who teaches a similar process, discloses that the COD of the final effluent (final product) is ~ 100 mg/L as discussed in the rejection above.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the method made obvious by Stewart in view of Shattock, Hass and Mao to produce a final product with a COD of ~ 100 mg/L.
Hence, Applicant and Declarant’s argument that the process made obvious by Stewart in view of Shattock, Hass and Mao might not provide methanotrophy and COD in the claimed range is unpersuasive speculation which is completely unfounded if the claims are enabled for their scope.
The rejection has been maintained with modification to address claim amendments and for clarity.

Claims 1-3, 6-9, 42 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart in view of Shattock, Hass, Mao, Allen et al., US 2010/0032370 (cite B, PTO-892, 4/23/2015; herein “Allen”) and Lebesgue, WO 2009103866 (cite N, PTO-892, 4/23/2015; herein “Lebesgue”).
The above discussion of Stewart, Shattock, Hass and Mao in relation to claims 1, 7, 9, 42 and 45-47 is incorporated herein.
Stewart teaches that the temperature and pH level can be controlled to achieve optimal growth conditions for the microbial consortia in each zone of the apparatus by controlling the temperature and pH to meet predetermined growth conditions ([0051], [0062]), but Stewart doesn’t specifically teach that their method comprises: (a) obtaining a set of phase profiles for each phase; (b) monitoring a set of physical data from each phase; (c) comparing the set of phase profiles from each phase to the set of physical data from each phase; (d) deriving a control response to each phase based on the comparison of (c); (e) applying the control response to each phase; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the method to further comprise these steps in view of the teachings of Allen.
Allen teaches a multiphase digestion method for processing organic material (Abst.).  Allen teaches that their apparatus can include sensors and probes and a control system to monitor and control the digestion process (Abst.).  Allen teaches that the pre-digestion chamber may include one or more chemical sensors including pH sensors, and teaches connecting the sensors to a control unit to provide automation and control of pre-digestion processes including temperature [0021].  Allen teaches regular, real-time monitoring of the suspension of solid waste which can be automated with a suitable control unit [0023]; that the digester can comprise a plurality of temperature sensors dispersed throughout the digester chamber which can be coupled to a control system and heating elements to provide continuous, regulated heating of the digester chamber ([0028], [0071]); that the digester chamber may include a plurality of pH sensors dispersed throughout the digester which are preferably coupled to the control system and introduce acid or base to the suspension of solid waste to control the pH based upon pH measurements from the pH sensors ([0032], [0078]); and that other sensors may be dispersed throughout the digester as needed and coupled to the control system to monitor the digester operation and make appropriate changes to digester operation, such as addition of appropriate chemical or biological additives ([0033], [0080]).  Allen teaches that the post-digestion effluent tank can comprise one or more analytical sensors [0068].  Allen teaches that the sensors are in the pre-digestion chamber (where hydrolysis occurs, i.e. the first phase of claim 1) and in the post-digestion effluent tank (i.e. where stabilization occurs - the fourth phase of claim 1) and throughout the digester (i.e. where the first, second and third phase of the instant claims occurs), but Allen doesn’t specifically recite that the sensors are associated with the phases; however, a person of ordinary skill in the art at the time of the invention would find it obvious to associate the sensors with the phases where hydrolysis occurs (first phase), where acidogenesis and acetogenesis occur (second phase) and where methanogenesis occurs (third phase) because Allen teaches that the key processes of digestion are hydrolysis, acidogenesis, acetogenesis, and methanogenesis [0005].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to monitor a set of physical data from each of the key phases.  Allen doesn’t specifically recite obtaining a set of profiles for each phase, comparing the set of profiles from each phase to the set of physical data from each phase; deriving a control response to each phase based on the comparison; and applying the control response to each phase; however, Allen does teach monitoring sensor data including pH and temperature data throughout the process and applying the appropriate control responses to adjust the temperature and pH.  Implicit in the teaching of measuring sensor data throughout the process and applying appropriate corrections is that the measurement data must be compared to parameters which are expected or desired and deriving the control response based on the comparison; hence, a person of ordinary skill in the art at the time of the invention would find it obvious from Allen’s teaching of measuring parameters of the digestion process and applying appropriate control responses to have Allen’s process further comprise (a) obtaining a set of phase profiles for each phase (i.e. having expected or desired parameters for each phase); (b) monitoring a set of physical data from each phase; (c) comparing the set of profiles from each phase to the set of physical data from each phase; (d) deriving a control response to each phase based on the comparison of (c); (e) applying the control response to each phase.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method obviated by Stewart in view of Shattock wherein the process further comprises (a) obtaining a set of phase profiles for each phase (i.e. having expected or desired parameters for each phase); (b) monitoring a set of physical data from each phase; (c) comparing the set of profiles from each phase to the set of physical data from each phase; (d) deriving a control response to each phase based on the comparison of (c); (e) applying the control response to each phase because Allen teaches a multi-phase digestion process wherein process parameters including pH and temperature are monitored, compared to expected values and control responses are applied; therefore, claims 3 and 8 are prima facie obvious.
Stewart teaches that the working fluid (i.e. suspension of material added to the reactor) provided to the first phase is organic material, wherein said organic material is feedstock which can comprise cow manure and water [0003], but doesn’t teach that the working fluid comprises a dry active yeast, however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the suspension of material added to the reactor to comprise dry yeast in addition to cow manure and water because Lebesgue, who also teaches a multiphase method for processing organic material (including animal manure, p. 2, ¶6 of English translation) comprising digestion, teaches a phase of specific hydrolysis of the organic material before the digestion by inoculation with bacteria and/or yeast wherein the bacteria and/or yeast have the ability to depolymerize the complex organic materials in the organic material into more simple molecules to help the bacteria hydrolyze the organic materials (p. 9, ¶2-5).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to use dry active yeast, feedstock and water as the organic material for the reactor in Stewart because Lebesgue teaches that yeast has the ability to hydrolyze the organic material to facilitate the digestion and because dry active yeast is a convenient, commercially available form of yeast; therefore, the invention of claim 6 is prima facie obvious.
As described in the first rejection above, Stewart teaches a four-phase process concluding with a fourth phase, wherein said material of step (iii) is stabilized (i.e. liquid from the methanogenic phase is removed and filtered [0059], [0075], [0076], claim 8); but Stewart does not teach pasteurization and/or concentration of the final product; however, a person of ordinary skill in the art at the time of filing would have found it obvious to pasteurize the final product in view of the disclosure of Allen.
As described above, Allen teaches a multiphase digestion method for processing organic material (Abst.).  Allen teaches employing the post-anaerobic digester effluent solids in mulching applications, i.e. as a soil amendment or additive, wherein the post-anaerobic digester effluent solids (i.e. final product) is pasteurized in order to remove possible pathogens [0069].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to pasteurize the final product in the method made obvious by Stewart in view of Shattock, Hass and Mao because Allen teaches that pasteurizing the final product removes potential pathogens; therefore, claim 2 is prima facie obvious.
Thus, in view of the foregoing, the claimed inventions, as a whole, would have been obvious to one of ordinary skill in the art at the time the inventions were made. Therefore, the claims are properly rejected under 35 USC § 103(a) as obvious over the art. 

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.  None of the arguments in the Response are specifically directed to the rejection under pre-AIA  35 U.S.C. 103(a) over Stewart in view of Shattock, Hass, Mao, Allen and Lebesgue.  The arguments directed to the teachings of Stewart in view of Shattock, Hass and Mao have been addressed above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651